Exhibit 10.38



OMITTED INFORMATION IS THE SUBJECT OF A REQUEST FOR CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 AND HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



License and Cooperation Agreement
FOR
PERIFOSINE





by and between

Zentaris AG
Weismüllerstr. 45
60314 Frankfurt am Main
Germany

- herein "Zentaris" -

and

AOI Pharma, Inc.
750 Lexington Avenue, 26th Floor
New York, New York 10022

USA

- herein "AOI" -



WITNESSETH:

            Whereas, Zentaris is the owner of certain patents and know-how
relating to a compound known as "Perifosine";

            Whereas, AOI desires to obtain certain licenses from Zentaris to
develop and commercialize Perifosine under the aforesaid patents and know-how,
and Zentaris is willing to grant to AOI such licenses;

            Now, Therefore, in consideration of the foregoing, the parties to
this Agreement do agree as follows:

--------------------------------------------------------------------------------

1. Definitions

For purposes of this Agreement, the following terms shall have the following
meanings:

1.1 "Affiliate" shall mean and include in relation to each Party, any person,
firm, corporation or other entity: (i) if at least fifty percent (50%) of the
voting stock or other equity interest thereof is owned, directly or indirectly,
by that Party; (ii) which owns, directly or indirectly, at least fifty percent
(50%) of the voting stock or other equity interest of that Party; or (iii) if at
least fifty percent (50%) of the voting stock or other equity interest thereof
is owned, directly or indirectly, by a person, firm, corporation or other entity
that owns, directly or indirectly, at least fifty percent (50%) of the voting
stock or other equity interest of that Party. 1.2  "Agreement" shall mean this
agreement and all Exhibits attached hereto, and the terms "herein", "hereunder",
"hereto" and such similar expressions shall refer to this Agreement. 1.3
"Confidential Information" shall mean and include all know-how, data and
information, not in the public domain, relating to the Contract Products or
Perifosine, the Field, or the business, affairs, research and development
activities, results of clinical trials, national and multinational regulatory
proceedings and affairs, finances, plans, contractual relationships and
operations of the Parties. 1.4 "Contract Products" shall mean and include all
pharmaceutical products, whether as mono-preparations or
combination-preparations, with Perifosine as an active ingredient, for use in
the Field, in any form of administration whatsoever, where the development,
manufacture, use, sale, offer for sale, or importation thereof by or for AOI is
covered by a Valid Claim of Zentaris' Patent Rights. 1.5 "Co-ordination
Committee" shall mean the committee established pursuant to Section 5 hereof.
1.6  "CRADA" shall mean the Cooperation Research and Development Agreement
(CACR-0774) prepared by the Technology Development and Commercialization Branch
of the National Cancer Institute regarding the clinical development of
Perifosine. 1.7 "Development Data" shall mean reports of clinical studies and
all other documentation containing or embodying any pre-clinical, clinical and
CMC data relating to the application for Regulatory Approval for the Contract
Products and/or Perifosine or the use of the Contract Products and/or Perifosine
in the Field, including, but not limited to, registration dossiers. 1.8
"Effective Date" of this Agreement shall mean the date on which this Agreement
is executed by the duly authorized representatives of each of the parties
hereto. 1.9 "Field" shall mean the development and commercialization of
Perifosine and Contract Products for human therapeutic use.

 

2

--------------------------------------------------------------------------------

1.10 "First Commercial Sale" shall mean in relation to each country within the
Territory, first sale by AOI or its Affiliates, licensees, or distributors of
any of the Contract Products for use in any of the indications in the Field in
that country, after obtaining all of the applicable Regulatory Approvals. 1.11
"Improvements" to the Contract Products or Perifosine shall mean and include any
and all Inventions, and any and all changes, modifications and amendments to
Zentaris' Know-How which: (i) improve the performance or efficacy of the
Contract Products or Perifosine; (ii) reduce any side effects, drug interactions
or other adverse effects of the Contract Products or Perifosine; or (iii) reduce
the cost and/or increase the efficiency or productivity of the manufacturing and
production processes for the Contract Products or Perifosine. 1.12 "Insolvency
Event" shall mean any event whereby a party: (i) becomes insolvent or bankrupt;
(ii) makes an assignment for the benefit of its creditors; (iii) has a trustee
or receiver for all or a substantial part of its property appointed; or (iv) has
any case or proceeding or other action commenced or taken against or by it in
bankruptcy or otherwise seeking reorganization, liquidation, dissolution,
winding-up, arrangement, composition or readjustment of its debts or any relief
under any bankruptcy, insolvency, reorganization or other similar act or law of
any jurisdiction now or hereinafter in effect.  1.13 "Inventions" shall mean and
include any and all inventions and discoveries which are, or may be, patentable
or otherwise protectable under the patent or other intellectual property laws of
any country, which relate to Perifosine and the Contract Products, and which are
conceived, discovered or reduced to practice during the continuance of this
Agreement. 1.14 "NCI" shall mean the National Cancer Institute, Rockville,
Maryland, United States of America. 1.15 "Net Sales" shall mean the amount
invoiced by AOI, its Affiliates, its licensees, sublicensees or distributors on
account of sales of Contract Products to Third Parties in the Territory, less
the following deductions to the extent (except in the case of (v) below)
actually allowed or specifically allocated to the Contract Products by the
selling party using generally accepted accounting standards:   (i) sales and
excise taxes and duties paid or allowed by the selling party and any other
governmental charges imposed upon the production, importation, use or sale of
such Contract Products;   (ii) trade, quantity and cash discounts allowed on
Contract Products;   (iii) allowances or credits to customers on account of
rejection or return of Contract Products or on account of retroactive price
reductions affecting such Contract Products;   (iv) Contract Product rebates and
Contract Product charge backs including those granted to managed-care entities;

3

--------------------------------------------------------------------------------

 

 

 

  (v) freight and insurance costs, if they are included in the selling price for
the Contract Products invoiced to Third Parties, provided always that such
deduction shall not be greater than the balance between the selling price
actually invoiced to the Third Party and the standard selling price which would
have been charged to such Third Party for such Contract Products exclusive of
freight and insurance in the respective country or in a comparable country; and
  (vi) fifty percent (50%) of any write-offs for bad debt.  The same applies, if
an Insolvency Event occurs to a sublicensee or a customer of AOI.   For the
avoidance of doubt, for each Contract Product the Net Sales shall be calculated
only once for the first sale of such Contract Product by either AOI, its
Affiliate, its sublicensee or its distributor, as the case may be, to a Third
Party which is neither an Affiliate, sublicensee or distributor of AOI.  A sale
of Contract Products by AOI, its Affiliate, its sublicensee or its distributor
to a wholesaler shall be regarded as the first sale of the Contract Product for
the purpose of calculating Net Sales. 1.16 "Party" or "Parties" shall mean AOI
or Zentaris, or AOI and Zentaris, whichever the context admits. 1.17
"Perifosine" shall mean the compound described in Exhibit 1.17 hereto, which may
be covered by one or more of Zentaris' Patent Rights, as listed in Exhibit 1.24
hereto, for use in the Field. 1.18 "Regulatory Approvals" shall mean and include
all licenses, permits, authorizations and approvals of, and all registrations,
filings and other notifications to, any governmental agency or department within
the Territory, including, without limitation, the United States Food and Drug
Administration, necessary or appropriate for the manufacture, production,
distribution, marketing, sale and/or use of the Contract Products or Perifosine
within the Territory. 1.19 "Relevant Information" shall mean all information in
Zentaris' possession or known to Zentaris that a reasonably diligent person in
evaluating Perifosineor Contract Products would consider important in
determining whether or not to in-license Perifosine or Contract Products,
including without limitation, pre-clinical data, clinical data, data from any
toxicology studies, information related to the manufacturing of Perifosine or
Contract Products, information relating to the patent protection surrounding
Perifosine or Contract Products as well as regulatory status and correspondence
with regulatory agencies. 1.20 "Territory" shall mean and include the United
States and its protectorates, Canada, and Mexico. 1.21 "Third Party" shall mean
any other party that is independent from AOI and its Affiliates and Zentaris and
its Affiliates. 1.22 "Valid Claim" shall mean (i) a claim of an issued and
unexpired patent included within Zentaris' Patent Rights, which claim has not
been held invalid in a final decision of a court of competent jurisdiction from
which no appeal may be taken and which has not been disclaimed or admitted to be
invalid or unenforceable through reissue or otherwise or (ii) a claim of a
pending patent application that is not pending more than ten (10) years from its
priority or effective filing date.

4

--------------------------------------------------------------------------------

1.23 "Zentaris' Know-How" shall mean and include all specifications, results of
clinical trials, technical data and other information relating to the design,
formulation, manufacture, production, quality control, Regulatory Approvals,
distribution, sale and/or use of Contract Products or Perifosine, to which
Zentaris has rights as at the Effective Date. Without limiting the generality of
the definition set forth in this Section 1.23, Zentaris' Know-How is described
in more detail in Exhibit 1.23 hereto. 1.24 "Zentaris' Patent Rights" shall mean
patents, patent applications, divisions, continuations, continuation-in-part
applications, divisionals, extensions, substitutions, renewals, confirmations,
supplementary protection certificates and reissues or re-registrations that (a)
are owned or controlled by Zentaris relating to, embodied in, or associated with
Perifosine and/or the Contract Products;or (b) any Improvements (other than
Improvements developed by Zentaris, which are covered by Section 7.1), to the
extent that Zentaris has the right to include such Improvements within the terms
of this Agreement.  Without limiting the generality of the definition set forth
in this Section 1.24, Zentaris' Patent Rights are listed in more detail in
Exhibit 1.24 hereto, which shall be updated from time to time. 2. Grant and
Scope of License 2.1 Zentaris hereby grants to AOI, and AOI hereby accepts an
exclusive license to use Zentaris' Patent Rights and Zentaris' Know-How in the
Territory to develop, have developed, manufacture, have manufactured, use, have
used, sell, have sold, offer for sale, have offered for sale, import, or have
imported, Perifosine and Contract Product, in accordance with the terms and
conditions, and subject to the limitations of this Agreement. 2.2 AOI shall be
entitled to sublicense all or any of its rights under this Agreement to any
Affiliate and, in respect of the manufacture and/or commercialization of
Perifosine and Contract Products, any Third Party.  AOI may sublicense its
rights under this Agreement in respect of the development of Perifosine and
Contract Products, including activities related to the obtainment of Regulatory
Approvals for Perifosine and Contract Products, to any Third Party only upon
prior written consent of Zentaris, such consent only to be withheld for
reasonable cause.  In case AOI grants sublicenses hereunder, AOI always shall
secure appropriate covenants, obligations and rights from any such sublicensee
so as to ensure that such sublicensee is also able to comply with AOI's
covenants and obligations hereunder to the extent that AOI shall not be
performing such covenants and obligations. AOI shall inform Zentaris of any
sublicenses granted hereunder, and provide to Zentaris a copy of the sublicense
agreement concluded with such sublicensee. Zentaris acknowledges that all and
any information provided by AOI to Zentaris under this Section 2.2 will be
deemed to be Confidential Information of AOI and will be subject to the terms of
Section 12 below. 2.3 Subject to Section 2.4 below, Zentaris will not at any
time during the continuance of this Agreement grant to any person, firm,
corporation or entity a license to develop, manufacture, use, sell, offer for
sale or import Perifosine and/ or Contract Products in the Territory.

5

--------------------------------------------------------------------------------

2.4 The grant of licenses by Zentaris to AOI under Section 2.1 hereof shall not
preclude Zentaris itself from utilizing Zentaris' Patent Rights and Zentaris'
Know-How and any Improvements relating thereto for the purpose of carrying out
by itself or through a University, a contract research organization or a
non-profit organization (provided that a material transfer agreement is in place
to protect any intellectual property rights generated) any further
non-commercial exploratory and development work relating to Perifosine.  If
Zentaris engages a University, contract research organization or other
non-profit organization to undertake such further exploratory or development
work, Zentaris shall inform AOI of the nature of such engagement, including but
not limited to providing brief details of the exploratory or development work to
be conducted, and the name of the relevant University, contract research
organization or other non-profit organization. 2.5 In furtherance of the rights
and licenses granted by Zentaris to AOI under this Agreement, within thirty (30)
days after the Effective Date of this Agreement, Zentaris shall furnish to AOI a
data package that shall include all of Zentaris’ Know-How. AOI shall not use any
of Zentaris' Know-How furnished by Zentaris under this Section 2.5 for any
purpose whatsoever, except as specifically authorized in this Agreement, or as
otherwise specifically authorized in writing by Zentaris. In the event that AOI
reasonably believes that Zentaris' Know-How included in the data package
furnished by Zentaris under this Section 2.5 is incomplete, AOI shall provide
written notice thereof to Zentaris, and Zentaris shall furnish corrected copies
of Zentaris' Know-How within 30 days after receipt of AOI's written notice
hereunder.  Zentaris shall use its reasonable endeavors to answer all questions
received from AOI regarding Zentaris' Know-How as soon as reasonably possible
after receipt. However, if Zentaris foresees that specific questions of AOI will
invoke significant costs and expenses for Zentaris, Zentaris shall provide AOI
with an estimate of such costs and expenses.  In such event, Zentaris shall only
be obliged to assist AOI if AOI agrees to refund Zentaris any costs and expenses
incurred in providing such assistance. 2.6 Zentaris shall execute all documents
and give all declarations regarding the licenses granted hereunder and
reasonably cooperate with AOI at the costs of AOI to the extent such documents,
declarations and/or cooperation are required for the recordal or registration of
the licenses granted hereunder at the various patent offices in the Territory
for the benefit of AOI. 2.7 Other than as permitted by this Section 2 and
subject to any mandatory legal provisions which may apply, AOI shall not
knowingly develop, manufacture, sell, use, offer for sale or import any of the
Contract Products or Perifosine for any other application or purpose whatsoever,
and shall not actively promote, or solicit orders for the sale of the Contract
Products outside of the Territory, without the prior written authorization of
Zentaris, which Zentaris may grant or withhold in its sole discretion. 

6

--------------------------------------------------------------------------------

3. AOI's Obligations 3.1 AOI shall use its commercially reasonable best efforts
to develop, and its commercially reasonable best efforts to market and sell the
Contract Products in the Territory, in order to maximize the Net Sales derived
from such Contract Products throughout the continuance of this Agreement,
provided, however, that AOI shall terminate this Agreement in accordance with
Section 15.2 if it determines that it will not be commercially reasonable for
AOI to develop, market and sell the Contract Products in the Territory for a
time period exceeding twelve (12) months and provided, further, that AOI shall
not be obligated to develop, market and sell a Contract Product in countries in
which there is generic competition to the Contract Product.  AOI shall be deemed
to meet its reasonable best efforts obligation, if it adheres to the development
plan, as attached hereto in Exhibit 5.1 or to an amended development plan,
provided the amendment was agreed upon by the Co-ordination Committee or the
CEOs of the Parties in accordance with Section 5.4. Without limiting the
generality of AOI's commercially reasonable best efforts obligation under this
Section 3.1, AOI shall:   (i) apply for all required Regulatory Approvals in
each country in the Territory as soon as reasonably and commercially practicable
following completion of all appropriate clinical trials;   (ii) apply for all
required Regulatory Approvals in each country in the Territory as soon as
reasonably and commercially practicable following completion of all appropriate
clinical trials;   (iii) not manufacture, produce, distribute, market or sell
any other alkylphospholipid products which are directly competitive with the
Contract Products in any country within the Territory, to the extent that any
such activities would involve the use of any of Zentaris' Patent Rights,
Zentaris' Know-How or any other Zentaris' Confidential Information or would be
otherwise inconsistent with any of AOI's obligations under this Agreement. 3.2
Notwithstanding Section 15.3 below, in the event that AOI breaches any of its
obligations under Section 3.1 hereof, and if after having received written
notice of such breach from Zentaris, AOI fails to cure such breach within ninety
(90) days after receipt of Zentaris' notice thereof, Zentaris shall have the
right to convert the exclusive license rights granted to AOI in the relevant
country where such breach occurred into non-exclusive license rights, by
furnishing written notice thereof to AOI, and shall be entitled to use all
Development Data generated by AOI in the period from the Effective Date to the
date of the relevant written notice for the development and commercialization of
Perifosine and Contract Products in the relevant country. 3.3 After the First
Commercial Sale in the Territory, AOI shall furnish Zentaris with quarterly
reports of all of AOI's sales of Contract Products under this Agreement. Each
such quarterly report shall (i) be furnished to Zentaris together with payment
of royalties in accordance with Section 4.7 within forty-five (45) days after
the close of the calendar quarter to which it corresponds; and (ii) state AOI's
total sales of the Contract Products, broken down by country, during the
calendar quarter, the Net Sales derived by AOI from such sales, and the
royalties payable by AOI to Zentaris with respect to such Net Sales pursuant to
Section 4.4 of this Agreement. In addition, commencing on April 1 in the
calendar year following the date of the First Commercial Sale in the Territory,
AOI shall provide Zentaris on or before April 1 in each calendar year with a
brief summary of its marketing activities performed in the Territory in the
previous calendar year and its marketing plans for that calendar year.

7

--------------------------------------------------------------------------------

4. Payments and Royalties 4.1  In consideration for the rights and licenses
granted by Zentaris to AOI under this Agreement, AOI shall pay to Zentaris the
lump sum amount of [**** ******* ********] US Dollars (US$ [*******]), payable
as follows:   (i) On the Effective Date, [*** ******* ***** ********]US Dollars
(US$ [*******]); and   (ii) Twelve months following the Effective Date, [***
******* ***** ********]  US Dollars (US$ [*******]). 4.2 In addition to the lump
sum payment specified in Section 4.1 hereof and as further consideration for the
rights and licenses granted by Zentaris to AOI under this Agreement, AOI shall
make the following milestone payments to Zentaris, up to a maximum of [********
******* *** ******* ***** ********] US Dollars (US$ [**********]):   (i) Upon
the earlier to occur: (i) completion of the first Phase II study for Perifosine
conducted by AOI, its Affiliates or sublicensees, whatever occurs first, and
(ii) upon completion of the first Phase II study for Perifosine conducted by the
NCI, which demonstrates a [******] percent ([**] %) [******** **** **** *
********** ******** ***** ****]                                  

[*** ******* *** ******* ***** ********] US Dollars (US$ [*********])

  (ii) Upon completion of the first Phase III study for Perifosine conducted by
AOI, its Affiliates, sublicensees or NCI, whatever occurs first

[*** *******] US Dollars (US$ [*********])

  (iii) Within ninety (90) days of the first grant of regulatory approval for a
Contract Product in any country of the Territory to AOI, its Affiliates or
sublicensees, whatever occurs first

[**** *******] US Dollars (US$ [*********])

  (iv) Within ninety (90) days of the first time the Net Sales in the Territory
in any calendar year equal or exceed [*** ******* ***** *******] US Dollars (US$
[***********])

[*** *******] US Dollars (US$ [**********]).

____________________
 * Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.

8

--------------------------------------------------------------------------------

  Completion of a Phase II or Phase III study shall mean ninety (90) days
following AOI’s receipt of the final statistics reports from such Phase II or
Phase III study.

AOI shall inform Zentaris as soon as possible, however not later than within
twenty-one (21) days following the occurrence of a milestone event.  Milestone
payments are payable within fourteen (14) days after AOI' s receipt of an
invoice issued by Zentaris for such milestone payment, but no earlier than the
date set forth in such milestone.

4.3 All fees payable by AOI to Zentaris under Sections 4.1 and 4.2 hereof are
non-refundable upon expiration or termination of this Agreement for any reason
whatsoever.  None of the fees payable by AOI to Zentaris under Sections 4.1 and
4.2 may be credited against any of AOI's royalty obligations under Section 4.4
hereof. 4.4 As further consideration for the rights and licenses granted by
Zentaris to AOI under this Agreement, AOI shall pay royalties to Zentaris equal
to:   (i) [*****]  percent ([*]%) on the first [*** ******* *******] US Dollars
(US$ [***********]) of Net Sales in any calendar year; and   (ii) [***] percent
([**]%) on Net Sales greater than [*** ******* *******] US Dollars (US$
[***********]) and up to and including [**** ******* *******]US Dollars (US$
[***********]) in any calendar year; and   (iii) [******]percent ([**]%) on Net
Sales above [**** ******* *******]US Dollars (US$ [***********]) in any calendar
year. 4.5 In the event that Contract Product is sold in the form of a
combination product containing one or more products or technologies which are
themselves not Perifosine, the Net Sales for such combination product shall be
calculated by multiplying the sales price of such combination product by the
fraction A/(A+B) where A is the invoice price of Perifosine or the fair market
price of Perifosine if sold to an Affiliate and B is the total invoice price of
the other products or technologies or the fair market price of the other
products or technologies if purchased from an Affiliate. If A and B cannot be
reasonably calculated (e.g., if there is not a market for either or both of the
components of the combination product), then the Co-ordination Committee will
meet to agree on the relative portion of the value of the combination product
that is represented by each component. If the Co-ordination Committee cannot
agree within ninety (90) days of the First Commercial Sale on the relative
proportion attributable to each, then the matter will be referred to a
face-to-face meeting of the CEO's of each of the Parties. If the CEO's are
unable to reach an agreement within ninety (90) days, the matter will be subject
to arbitration pursuant to Section 16.5. 4.6 Royalty payments shall be made on a
country by country and a Contract Product by Contract Product basis for the
lifetime a Valid Claim of any of the Zentaris' Patent Rights falling under
Section 1.24 (a) above or for a period of ten (10) years from the date of First
Commercial Sale in the respective country, whichever term is longer. In
countries in which the Contract Product is not covered by a Valid Claim of
Zentaris' Patent Rights, AOI shall only pay [*****] percent ([**]%) of the
applicable royalty set forth above for any Net Sales of such Contract Product,
provided, however, if such Contract Product is sold in a generic form in such
country by a party other than AOI, its Affiliates or sublicensees, and such
generic form has a market share of more than [***********]  percent ([**]%),
then AOI shall not pay any royalties on Net Sales for such Contract Product.

 ____________________
 * Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.

9

--------------------------------------------------------------------------------

4.7 All payments by AOI to Zentaris under this Agreement shall be paid in US
Dollars. In the event that any Net Sales received by AOI are received in any
currency other than US Dollars, for purposes of calculating the royalties
payable by AOI under Section 4.4 hereof, such Net Sales shall be converted into
US Dollars at the prevailing open market currency conversion rate (commercial
selling rate) as quoted by the Wall Street Journal fixing rate, issued by
Reuters at 3 pm on the last day of the calendar quarter in which such Net Sales
were received by AOI. 4.8 Royalties under Section 4.4 shall be paid on a
calendar quarterly basis. Each quarterly royalty payment by AOI under Section
4.4 shall be paid within forty-five (45) days after the close of the calendar
quarter to which it corresponds. 4.9 In the event that any fee payable by AOI
under Section 4.1 or 4.2 is not paid to Zentaris on or before the due date
therefore, as specified herein, or any quarterly royalty payment under Section
4.6 is overdue, the unpaid overdue amount shall bear interest, at a rate equal
to five (5) percentage points over the prime rate as quoted by Citibank NA. 4.10
All payments by AOI to Zentaris under this Section 4 shall be paid in full,
without deduction for any sales, use, excise, withholding or other similar
taxes. All payments are exclusive of value added tax, which shall if applicable,
be invoiced separately. Notwithstanding the foregoing, in the event that AOI is
required to withhold any taxes on any amount payable to Zentaris hereunder,
under the applicable laws of any country within the Territory, AOI shall at
Zentaris' request and cost use its best efforts to obtain and furnish Zentaris
with official tax receipts, or other evidence of payment of such withholding
taxes, sufficient to permit Zentaris to demonstrate the payment of such
withholding taxes, in order to establish Zentaris' right to a credit for such
withholding taxes against Zentaris' German income tax liability. AOI shall
provide Zentaris with all assistance reasonably requested by Zentaris in
connection with any application to any competent tax authorities in any country
within the Territory to qualify for the benefit of a reduced rate of withholding
taxation under any applicable Double Tax Treaty. 4.11 AOI shall maintain for a
period of five (5) years complete and accurate books and records of account, in
accordance with generally accepted accounting principles, of all transactions
and other business activities under this Agreement, sufficient to confirm the
accuracy of all reports furnished by AOI to Zentaris under Section 3.3 hereof,
and all payments by AOI to Zentaris under this Section 4. Upon reasonable
written notice of no less than 30 days to AOI but in no event more than once per
year, Zentaris or a certified public accountant designated by Zentaris and
reasonably acceptable to AOI shall have the right to audit such books and
records of account of AOI and to review the terms of any sublicenses granted by
AOI (provided always that in the case of review by a certified public
accountant, the relevant public accountant enters into an appropriate
confidentiality agreement with AOI), in order to confirm the accuracy and
completeness of all such reports and all such payments. Zentaris shall bear all
costs and expenses incurred in connection with any such audit; provided,
however, that if any such audit reveals a variance of the greater of [***] 
percent ([*]%) or [*********** *********]US Dollars (US$ [******]) between the
amount of payments actually due and the amount of payments made to Zentaris in
any calendar quarter, then, in addition to paying the full amount of such
underpayment, plus accrued interest in accordance with Section 4.9 hereof, AOI
shall reimburse Zentaris for all such external costs and expenses reasonably
incurred.

 ____________________
* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.

10

--------------------------------------------------------------------------------

5. Development Work, Co-Ordination Committee 5.1 A draft development plan is
attached hereto as Exhibit 5.1. AOI shall be responsible for conducting all
necessary research and development activities in order to obtain the necessary
Regulatory Approvals for the Contract Products in the Territory and to maximize
the commercial potential of the Contract Products. AOI shall be solely
responsible for all costs and expenses incurred by AOI in conducting, or
otherwise in connection with, such research and development, including but not
limited to the costs of clinical supply for the NCI Phase II studies. As soon as
possible, following the Effective Date, Zentaris shall use its best efforts to
obtain from the NCI a written letter granting AOI permission to cross-reference
the IND owned by the NCI.  Additionally, Zentaris shall permit AOI to access the
documentation of the manufacturing process (equivalent to a Drug Master File)
for Perifosine for AOI’s IND filing and for the filing of the NDA if Zentaris is
AOI’s primary manufacturer. 5.2 The Parties shall form a Co-ordination
Committee, which shall be comprised of up to four (4) professionally and
technically qualified representatives, two (2) from each Party. Each Party shall
provide the other Party with written notice of its representatives for the
Co-ordination Committee within ten (10) days after the Effective Date of this
Agreement and, thereafter, immediately upon replacement. The Co-ordination
Committee shall meet twice a year and more often upon request of either Party.
The meeting places shall alternate between the offices of the Parties in
Frankfurt and New York, provided, that any meeting requested by a Party in
addition to the biannual meetings shall be held at the place of the other Party.
5.3 The Parties shall form a Co-ordination Committee, which shall be comprised
of up to four (4) professionally and technically qualified representatives, two
(2) from each Party. Each Party shall provide the other Party with written
notice of its representatives for the Co-ordination Committee within ten (10)
days after the Effective Date of this Agreement and, thereafter, immediately
upon replacement. The Co-ordination Committee shall meet twice a year and more
often upon request of either Party. The meeting places shall alternate between
the offices of the Parties in Frankfurt and New York, provided, that any meeting
requested by a Party in addition to the biannual meetings shall be held at the
place of the other Party.

 

11

--------------------------------------------------------------------------------

5.4 All decisions of the Co-ordination Committee regarding the development plan
shall be made in good faith in the best interest of this Agreement and shall be
unanimous. In the event that the Co-ordination Committee is unable to agree upon
an amendment of the development plan requested by AOI after good faith attempts
to resolve such disagreement in a commercially reasonable fashion, then either
Party may refer the disagreement to a personal face-to-face meeting between the
Chief Executive Officer of Zentaris and the Chief Executive Officer of AOI which
meeting shall take place within fourteen (14) days of the date of the relevant
referral. If the Chief Executive Officer of Zentaris and the Chief Executive
Officer of AOI cannot resolve such disagreement in a mutually acceptable manner
within a further fourteen (14) days after such personal face-to-face meeting,
then AOI shall have the casting vote.  5.5 An additional goal of the
Co-ordination Committee shall be to coordinate clinical and pre-clinical studies
that are being conducted by each of the Parties in the Territory, with respect
to AOI, and outside of the Territory, with respect to Zentaris, to minimize
duplication of efforts and studies and to maximize combined resources to obtain
Development Data that is useful for each of the Parties.  Accordingly, each
Party shall provide the Co-ordination Committee with written notice of all
pre-clinical and clinical studies, including any known investigator initiated
trials, together with the results thereof, of the use of the Contract Products
and/or Perifosine in the Field, conducted by that Party during the continuance
of this Agreement. Each Party shall make available to the other Party, and to
the members of the Co-ordination Committee, copies of all Development Data
prepared by or for that Party during the continuance of this Agreement. All
Development Data furnished by one Party to the other Party under this Agreement
shall be deemed Confidential Information of the Party furnishing such results,
studies, scientific information, know-how or other data. 6. Use of Development
Data 6.1 Subject only to Section 6.2 below, each Party will disclose to the
other Party all Development Data, which it generates or which is generated by
its licensees during the period of this Agreement, and each Party shall be
entitled to disclose such Development Data to its licensees. The Parties shall
ensure that its licensees agree to the disclosure of their Development Data to
the other Party and its licensees and keep confidential all Development Data
disclosed to them pursuant to this Section 6.1 except for the use of Development
Data for Regulatory Filings. Each Party and their licensees shall be entitled to
use the Development Data disclosed pursuant to this Section 6.1 for the
development and commercialization of Perifosine and/or Contract Product in
accordance with the terms of this Agreement [**** ** *******]. 6.2 Certain
Development Data, which were developed by licensees of Zentaris and specified in
Exhibit 6.2 hereto, may only be used by AOI and/or its licensees for NDA
submission upon written request of AOI to Zentaris and against payment of a
license fee, the amount of which shall be agreed between the Parties; provided,
however, that prior to or outside of an NDA submission, AOI shall be permitted
to use such data for any other purpose free of charge (including, without
limitation, for an IND submission).

 ____________________
 * Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.


12

--------------------------------------------------------------------------------

7. Improvements; Licenses granted by AOI; Assignment of the CRADA 7.1 In the
event that, during the continuance of this Agreement, Zentaris develops any
Improvements with respect to the use or manufacture of the Contract Products or
Perifosine in the Field, Zentaris shall furnish AOI with timely written notice
of such Improvements, and shall furnish AOI with a data package which, in
Zentaris' reasonable opinion, contains all information, know-how and other data
as AOI will require in order to implement such Improvements in AOI's Regulatory
Approvals, and for manufacture, production, distribution, marketing, sale and/or
use of the Contract Products. Zentaris shall, and hereby does, grant AOI an
exclusive, perpetual, royalty-free license to use all Improvements and all
information, know-how and other data pertaining to all Improvements furnished by
Zentaris to AOI hereunder for the purpose of developing, manufacturing, selling,
offering for sale and importing Perifosine and Contract Products in the Field
and in the Territory, and subject to the limitations as provided for in Section
2 above, such exclusive license to become non-exclusive effective upon
termination or expiry of this Agreement. 7.2 AOI hereby acknowledges that
Zentaris is the owner of all Improvements developed by Zentaris and AOI shall
acquire no rights, title or interest whatsoever in or to any such Improvements,
except as specifically provided in the Agreement. 7.3 In the event that, during
the continuance of this Agreement, AOI develops any Improvements with respect to
the use or manufacture of the Contract Products or Perifosine in the Field, AOI
shall furnish Zentaris with timely written notice of such Improvements, and
shall furnish Zentaris with a data package which, in AOI's reasonable opinion,
contains all information, know-how and other data as Zentaris will require in
order to implement such Improvements in Zentaris' Regulatory Approvals and for
manufacture, production, distribution, marketing, sale and/or use of any
products whatsoever.  AOI shall, and hereby does, grant Zentaris a
non-exclusive, perpetual, royalty free license outside the Territory and within
the Territory outside the Field to use all Improvements and all information,
know-how and other data pertaining to all Improvements furnished by AOI to
Zentaris hereunder, for any purpose whatsoever.  7.4 Zentaris hereby
acknowledges that AOI is the owner of all Improvements developed by AOI and
Zentaris shall acquire no rights, title or interest whatsoever in or to any such
Improvements, except as specifically provided in the Agreement.  7.5 AOI shall
be responsible for timely prosecuting any patent applications and maintaining
any patents relating to Improvements developed by AOI using counsel with whom
Zentaris has not reasonable objection.  Zentaris shall at AOI’s request and cost
take such actions, and shall provide AOI with such assistance, as AOI shall
reasonably request in order to protect, perfect, maintain and prosecute AOI's
rights, title and interests in and to all Improvements developed by AOI.  AOI
shall keep Zentaris informed and shall consult with Zentaris on an ongoing basis
regarding prosecution of any such patent applications and maintenance of any
such patents and any actions which require to be taken in relation thereto.  AOI
shall keep Zentaris informed of the filings, prosecution, and maintenance
reasonably in advance of any relevant actions and deadlines and take reasonable
account of all comments received from Zentaris in relation to prosecution of any
such patent applications and maintenance of any such patents and any actions,
which require to be taken in relation thereto. In the event that AOI elects not
to continue prosecuting any patent applications or maintaining any patents
relating to Improvements developed by AOI, AOI shall give to Zentaris, if
possible, sixty (60) days, but in any event not less than thirty (30) days,
written notice before any relevant deadline relating to or any public disclosure
of such patent application or patent outside of the Territory.  Upon receipt of
a notice from AOI indicating that it intends to cease prosecuting or maintaining
any such patent right, Zentaris shall have the right to continue, at its own
expense, prosecution or maintenance (as the case may be) of such patent right
outside of the Territory, and AOI shall at the request and cost of Zentaris do
all such acts and execute all such documents as may be necessary to assist
Zentaris with the prosecution and maintenance of the patent rights.

13

--------------------------------------------------------------------------------

7.6 Each Party shall be entitled to disclose all Improvements and Inventions of
the other Party during the period of this Agreement to in Zentaris' case, its
licensees and in AOI' s case, its sublicensees. During the term of this
Agreement, the use of Zentaris' Improvements by any sublicensee of AOI and the
use of AOI's Improvements by any licensee of Zentaris are [**** ** *******]. 7.7
Immediately after the execution of this Agreement, Zentaris shall execute such
instruments and shall use its best efforts to obtain appropriate agreements with
the NCI to effect an assignment of the CRADA with any of its rights and
obligations to AOI and to permit the cross-referencing of the NCI’s IND for
Perifosine. If the NCI does not approve the assignment of the CRADA, Zentaris
shall put AOI commercially in the same position, as AOI would be in if the CRADA
had been effectively assigned.  After an assignment of the CRADA to AOI, AOI
shall be obliged to file any patents it is entitled to under the CRADA as well
as to exercise any license options granted under the CRADA.  With respect to any
of such patents and licenses, AOI shall, and hereby does, grant Zentaris an
exclusive, perpetual, royalty-free license to use such patents outside the Field
and/or outside the Territory for any purpose whatsoever provided that Zentaris
shall reimburse AOI for any patent expenses incurred which are related to such
patent applications outside the Field and/or outside the Territory. 8. Supply of
Perifosine  8.1 Until terminated by AOI in accordance with Section 8.2 but for a
period of not less than twelve (12) months following the Effective Date, AOI
shall purchase all  Perifosine bulk substance and/or finished dosage form
(tablets) (collectively referred to as the “Clinical Supplies”), whichever is
specified in the applicable purchase order described below, required for
development of Perifosine and Contract Products exclusively from Zentaris and
Zentaris shall sell such Clinical Supplies to AOI in order to be able to ensure
conformity of development results with other licensees of Zentaris for
Perifosine.  The sources from which Zentaris purchases Clinical Supplies   for
resale to its licensees as of the Effective Date are listed in Exhibit 8.1A.
Exhibit 8.1B hereto sets forth the specification for the Clinical Supplies (to
be determined within a reasonable time after execution of the Agreement) to be
delivered to AOI, and any change of such specifications shall be agreed between
the Parties, acting reasonably.  During the term of supply, AOI shall at the
beginning of each quarter present to Zentaris a rolling forecast specifying its
estimated demand of Clinical Supplies and specifying, if applicable, between
bulk substance or finished dosage form (tablets) forecasted to be purchased for
the following twelve (12) months. Unless otherwise agreed, upon receipt of
approved AOI purchase order for Perifosine bulk substance and in finished dosage
form (tablets), Zentaris will deliver to such address as may be specified by AOI
no later than three (3) months for the bulk substance and will make best efforts
to deliver finished dosage form (tablets) within six (6) months. The purchase
price to be paid by AOI for materials purchased from Zentaris shall be the price
paid by Zentaris for production and laboratory services plus a handling and
managing charge.  This charge shall be [**]% if AOI requests supply of
Perifosine bulk substance, and [**]% if AOI requests finished dosage form
(tablets).

 ____________________
 * Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.


14

--------------------------------------------------------------------------------

8.2 Following the first anniversary of this Agreement, if AOI decides to
purchase Clinical Supplies from a source other than Zentaris, AOI shall pay to
Zentaris any reasonable quality assurance and/or quality control costs necessary
to confirm conformation of the Perifosine bulk substance acquired from the
second source with the specifications set forth in Exhibit 8.1B hereto. 8.3 The
supply of Perifosine bulk substance for commercial production of Contract
Products and the supply of a finished dosage form of Perifosine and Contract
Product by Zentaris to AOI is subject to a separate agreement between the
Parties, provided that in the event AOI determines in its sole discretion that
it is prudent to arrange an alternative or secondary supplier of Perifosine bulk
substance and/or finished dosage form (tablets) for commercial production,
Zentaris shall transfer all Zentaris Know-How to enable AOI or a third-party
manufacturer to manufacture Perifosine bulk substance and finished dosage form
(tablets). 9. Zentaris' Patent Rights 9.1 AOI hereby acknowledges that Zentaris
is the owner of all of Zentaris' Patent Rights and AOI shall acquire no rights,
title or interest whatsoever in or to any of Zentaris' Patent Rights, except as
specifically provided in the Agreement. Without limiting the generality of this
Section 9.1, AOI shall not utilize any Zentaris' Patent Rights for any purpose
whatsoever, except as specifically authorized in this Agreement. AOI shall not
register, or attempt to register, any of Zentaris' Patent Rights, or otherwise
assert any ownership rights with respect to any of Zentaris' Patent Rights, in
any country within the Territory.

15

--------------------------------------------------------------------------------

9.2 During the term of this Agreement, Zentaris shall be responsible for timely
prosecuting the patent applications comprised within Zentaris' Patent Rights and
for maintaining the patents comprised within Zentaris' Patent Rights using
counsel with whom AOI has no reasonable objection. AOI shall at Zentaris'
request and cost take such actions, and shall provide Zentaris with such
assistance, as Zentaris shall reasonably request in order to protect, perfect,
maintain and prosecute Zentaris' rights, title and interests in and to all of
Zentaris' Patent Rights within the Territory. AOI shall bear the external costs
reasonably incurred by Zentaris in relation to prosecution of the patent
applications comprised within Zentaris' Patent Rights and maintenance of the
patents comprised within Zentaris' Patents Rights, which relate exclusively to
Perifosine in the Territory. 9.3 Zentaris shall keep AOI informed and shall
consult with AOI on an ongoing basis regarding prosecution of the patent
applications comprised within Zentaris' Patent Rights and maintenance of the
patents comprised within Zentaris' Patent Rights and any actions which are
required to be taken in relation thereto. Zentaris shall keep AOI informed of
the filings, prosecution, and maintenance reasonably in advance of any relevant
actions and deadlines and take reasonable account of all comments received from
AOI in relation to prosecution of the patent applications comprised within
Zentaris' Patent Rights and maintenance of the patents comprised within
Zentaris' Patent Rights and any actions, which are required to be taken in
relation thereto. AOI shall furnish Zentaris with at least thirty (30) days
written notice prior to the First Commercial Sale of any of the Contract
Products in any country within the Territory, in order to permit Zentaris to
take such action as Zentaris, in its sole discretion, determines to be necessary
or appropriate to protect and perfect Zentaris' rights, title and interests in
and to all of Zentaris' Patent Rights in that country. 9.4 In the event that
Zentaris, during the term of this Agreement, shall desire to sell single
Zentaris' Patent Rights Zentaris shall give to AOI first opportunity to purchase
the same at a price to be mutually agreed upon, which price shall not be greater
than that which such Zentaris' Patent Right is offered for sale to any other
purchaser. For the sake of clarity, such first opportunity to purchase Zentaris'
Patent Rights shall only apply to single Zentaris' Patent Rights and shall not
apply in case of acquisition of all or substantially all of Zentaris' assets.
9.5 In the event that Zentaris elects not to continue prosecuting or maintaining
any of  Zentaris' Patent Rights listed in Exhibit 1.24 hereto, Zentaris shall
give to AOI, if possible, sixty (60) days, but in any event not less than thirty
(30) days, written notice before any relevant deadline relating to or any public
disclosure of the relevant Zentaris' Patent Rights in the Territory.  Upon
receipt of a notice from Zentaris indicating that it intends to cease
prosecuting or maintaining any of the Zentaris' patent rights, AOI shall have
the right to continue, at its own expense, prosecution or maintenance (as the
case may be) of the relevant Zentaris' Patent Rights in the Territory and
Zentaris shall at the request and cost of AOI do all such acts and execute all
such documents as may be necessary to (i) transfer title to the relevant
Zentaris' Patent Rights in the Territory to AOI and (ii) assist AOI with the
prosecution and maintenance of the Zentaris' Patent Rights until such times as
AOI's title as proprietor of Zentaris' Patent Rights in the Territory has been
registered at all of the appropriate patent offices. 

16

--------------------------------------------------------------------------------

9.6 Each Party shall furnish the other with timely written notice of any and all
infringements and other unauthorized uses by any other person, firm, corporation
or other entity of any of Zentaris' Patent Rights that come to its attention
during the continuance of this Agreement. Zentaris, as the owner of all of
Zentaris' Patent Rights, shall be responsible for taking all actions, in the
courts, administrative agencies, or otherwise, to prevent or enjoin any and all
such infringements and other unauthorized uses of Zentaris' Patent Rights, using
counsel with whom AOI has no reasonable objection, and AOI shall take no action
with respect to any such infringement or unauthorized use of Zentaris' Patent
Rights, without the prior written authorization of Zentaris; provided, however,
that AOI shall provide at the request and cost of Zentaris such assistance as
Zentaris shall reasonably request in connection with any action to prevent or
enjoin any such infringement or unauthorized use of any of Zentaris' Patent
Rights. Zentarisshall act at its own discretion and expense and any recovery
obtained shall be first applied to pay Zentaris' legal fees and the remainder
shall be deemed Net Sales.Zentaris shall keep AOI informed and shall consult
with AOI on an on-going basis regarding the development and progress of any such
action, including, without limitation, permitting AOI's counsel to participate
in all proceedings upon cost of AOI (e.g. hearings, depositions, trials, etc.). 
In no event shall Zentaris settle any action or claim that would impair or
prejudice any of AOI's rights granted herein without written consent from AOI,
such consent not to be unreasonably withheld. In the event (A) Zentaris is
unable or unwilling to cause such infringement to terminate or to sue the
alleged infringer within (i) one hundred twenty (120) days of the date of notice
of such infringement, or (ii) thirty (30) days before the time limit, if any,
set forth in the appropriate laws and regulations for the filing of such
actions, whichever comes first, or (B) AOI requires immediate injunctive relief
for breach of its exclusive license and Zentaris, after being informed by AOI of
the breach and the proposed action, is unable or unwilling to take such
immediate action, AOI may, but shall not be required to take such action as AOI
may deem appropriate to prevent or enjoin the alleged infringement or threatened
infringement of a Zentaris'Patent Right. In such event, AOI shall act at its own
discretion and expense, and Zentaris shall co-operate reasonably with AOI, at
the expense of AOI, and Zentaris agrees to be named as a nominal party. In the
event of such action by AOI, any recovery obtained shall be paid to AOI. If such
action of AOI is successful, any recovery obtained shall be first applied to pay
AOI's reasonable legal fees and the remainder shall be deemed Net Sales. If the
reasonable legal fees exceed the recovery obtained, AOI is entitled to credit
such excess fees against royalties due by AOI hereunder but in no event more
than [*****] percent ([**]%) percent of any payment, e.g., if the expenses are
$[****], recovery is $[***] and the monthly royalty is $[**], AOI may credit
$[***] against $[**] for [**] months. 10. Joint Patent Rights to Joint Results
10.1 All patentable inventions created, generated, conceived, made, developed,
or reduced to practice jointly by AOI and Zentaris (including their Affiliates
or other persons or entities on behalf of AOI and Zentaris) during the period of
this Agreement shall be the joint property of AOI and Zentaris each of whom
shall have a one-half pro indiviso share. AOI shall have a royalty-free
exclusive license to Zentaris' one-half interest in the Territory. Zentaris
shall have a royalty-free exclusive license to AOI's one-half interest outside
the Territory. Neither party shall assign or transfer their respective shares in
any such jointly owned patentable inventions or in any jointly owned patent
applications or in any jointly owned patent (all together the "joint patent
rights") to any Third Party without the other Party's prior written consent. 

____________________
 * Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.

17

--------------------------------------------------------------------------------

10.2 The Parties will decide on a case by case basis which Party will have the
responsibility for handling the filing, prosecution and maintenance of any joint
patent rights. Unless agreed otherwise, AOI shall bear the costs of such filing,
prosecution and maintenance of joint patent rights in the Territory and Zentaris
shall bear the costs of such filing, prosecution and maintenance of joint patent
rights outside the Territory. In making such a decision, the principles observed
by the Parties will be the relative contributions of each Party to the joint
invention, the standards and customs in the industry and expected efficiency in
patenting procedures. 10.3 Joint patent rights shall be filed in the name of
both Parties and each Party shall procure that its respective inventors assign
all of their rights and interests to such joint patent rights to both Parties. 
Each Party shall be free to use and exploit the joint patent rights for any
purpose whatsoever within their respective territories.  Neither Party shall
grant licenses of the joint patent rights to any Third Party without the other
Party’s prior written consent and on terms and conditions to be agreed with the
other Party acting reasonably. 10.4 In each case, whichever Party files,
prosecutes, and maintains the joint patent rights shall keep the other Party
informed of the filings, prosecution, and maintenance reasonably in advance of
any relevant actions and deadlines to allow for review and consultation.  In the
event that the prosecuting partyelects not to continue prosecuting or
maintaining any of the joint patent rights, the prosecuting party shall give to
the other Party, if possible, sixty (60) days, but in any event not less than
thirty (30) days, written notice before any relevant deadline relating to or any
public disclosure of the relevant joint patent rights.  Upon receipt of a notice
from the prosecuting party indicating that it intends to cease prosecuting or
maintaining any of the joint patent rights, the other Party shall have the right
to continue, at its own expense, prosecution or maintenance (as the case may be)
of the relevant patent rights and the prosecuting party shall at the request and
cost of the other Party do all such acts and execute all such documents as may
be necessary to assist the other Party with the prosecution and maintenance of
the patent rights. 11. Exchange of Safety Information 11.1 The Parties shall
keep each other informed on all reports including publications of adverse events
coming to either Party's knowledge with regard to Perifosine and/or Contract
Product, regardless of the origin of such reports. 11.2 Each Party will report
all serious adverse events with a reasonable suspicion of causal relationship
(suspected adverse drug reactions) occurring in clinical trials under the use of
the Contract Product to the other Party within five (5) days after they come to
the attention of that Party. In the event of fatal or life-threatening
situations, adverse events will be reported to the other Party within twenty
four (24) hours after they come to the attention of that Party by facsimile or
email message or by telephone.

18

--------------------------------------------------------------------------------

11.3 Each Party is responsible for submitting its own Periodic Safety Update
Reports in accordance with the applicable guidelines including the "Notice to
Marketing Authorization Holders: Pharmacovigilance Guidelines" and the ICH E2C
Guidelines "Clinical Safety Data Management: Periodic Safety Update Reports for
Marketed Drugs" and will provide a copy of each such Periodic Safety Update
Report to the other Party. When data received from the other Party might
contribute meaningfully to the safety analysis and influence any proposed or
effected changes in the reporting marketing authorization holder's product
information, these data should be included, with source indicated and discussed
in the Periodic Safety Update Reports. 12. Confidentiality Information 12.1 All
Confidential Information disclosed, revealed or otherwise made available by one
Party ("the Disclosing Party") to the other Party ("Receiving Party") under, or
as a result of, this Agreement is furnished to the Receiving Party solely to
permit the Receiving Party to exercise its rights, and perform its obligations,
under this Agreement. The Receiving Party shall not use any of the Disclosing
Party Confidential Information for any other purpose, and shall not disclose,
reveal or otherwise make any of the Disclosing Party Confidential Information
available to any other person, firm, corporation or other entity, without the
prior written authorization of the Disclosing Party. 12.2 In furtherance of the
Receiving Party's obligations under Section 12.1 hereof, the Receiving Party
shall take all appropriate steps, and shall implement all appropriate
safeguards, to prevent the unauthorized use or disclosure of any of the
Disclosing Party's Confidential Information. Without limiting the generality of
this Section 12.2, the Receiving Party shall disclose any of the Disclosing
Party's Confidential Information only to those of its officers, employees,
sublicensees, potential sublicensees and financial investors that have a need to
know the Disclosing Party's Confidential Information, in order for the Receiving
Party to exercise its rights and perform its obligations under this Agreement,
and only if such officers, employees, sublicensees, potential sublicensees and
financial investors have executed appropriate non-disclosure agreements
containing substantially similar terms regarding confidentiality as those set
out in this Agreement or are otherwise bound by obligations of confidentiality.
The Receiving Party shall furnish the Disclosing Party with immediate written
notice of any unauthorized use or disclosure of any of the Disclosing Party's
Confidential Information by any officer, employee or sublicensee of the
Receiving Party, and shall take all actions that the Disclosing Party reasonably
requests in order to prevent any further unauthorized use or disclosure of the
Disclosing Party's Confidential Information. 12.3 The Receiving Party's
obligations under Sections 12.1 and 12.2 hereof shall not apply to the extent,
but only to the extent, that any of the Disclosing Party's Confidential
Information:

19

--------------------------------------------------------------------------------

  (i) passes into the public domain, or becomes generally available to the
public through no fault of the Receiving Party;   (ii) was known, verifiable
through written records, to the Receiving Party prior to disclosure hereunder by
the Disclosing Party;   (iii) was independently developed by employees or
consultants of the Receiving Party without access to such Confidential
Information;   (iv) is disclosed, revealed or otherwise made available to the
Receiving Party by a third party that is under no obligation of non-disclosure
and/or non-use to the Disclosing Party; or   (v) is required to be disclosed
under Applicable Law, or in connection with any application by the Receiving
Party for any Regulatory Approvals; provided, however, that the Receiving Party
shall furnish the Disclosing Party with as much prior written notice of such
disclosure requirement as reasonably practicable, so as to permit the Disclosing
Party, in its sole discretion, to take appropriate action, including seeking a
protective order, in order to prevent the Disclosing Party' Confidential
Information from passing into the public domain or becoming generally available
to the public. 12.4 Subject to Section 15, upon expiration or termination of
this Agreement for any reason whatsoever, the Receiving Party shall return to
the Disclosing Party, or destroy, as the Disclosing Party shall specify in
writing, all copies of all documents and other materials that contain or embody
any of the Disclosing Party's Confidential Information, except to the extent
that the Receiving Party may retain one copy of such documents and materials for
record-keeping purposes. Within thirty (30) days after the date of expiration or
termination of this Agreement, the Receiving Party shall furnish the Disclosing
Party with a certificate, duly executed by an officer of the Receiving Party,
confirming that the Receiving Party has complied with it obligations under this
Section 12.4. 12.5 All of the Receiving Party's obligations under Sections 12.1
and 12.2 hereof, with respect to the protection of the Disclosing Party's
Confidential Information, shall survive the expiration or termination of this
Agreement for any reason whatsoever. 13. Warranties and Liabilities 13.1
Zentaris warrants and represents that:   (i) it owns the entire right, title and
interest in Zentaris' Patent Rights and, to Zentaris' best knowledge, there are
no charges, encumbrances, licenses, options, restrictions, liens, rights of
others, disputes, royalty obligations, proceedings or claims relating to,
affecting, or limiting its rights or the rights of AOI under this Agreement. To
Zentaris' best knowledge, there is no claim, pending or threatened, of
infringement, interference or invalidity regarding any part or all of Zentaris'
Patent Rights and their use as contemplated in this Agreement;    

20

--------------------------------------------------------------------------------

  (ii) it has the right to enter into this Agreement and to grant the licenses
contained herein;   (iii) there is nothing in any Third Party agreement Zentaris
has entered into as of the Effective Date which, in any way, will limit
Zentaris' ability to perform all of the obligations undertaken by Zentaris
hereunder, and that it will not enter into any agreement after the Effective
Date which will limit Zentaris’ ability to perform all of the obligations
undertaken by Zentaris hereunder;   (iv) it has no present knowledge from which
it can be inferred that Zentaris' Patents are invalid or that their exercise
would infringe patent rights of Third Parties;   (v) to Zentaris' best
knowledge, it has delivered to AOI all Relevant Information related to the
Contract Products and Perifosine; and   (vi) to Zentaris' best knowledge,
neither this Agreement nor any document or piece of Relevant Information
furnished to AOI by or on behalf of Zentaris relating to the Contract Product,
Perifosine, or Zentaris' Patent Rights contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading. 13.2 Zentaris makes no
representation or warranty and specifically disclaims any guarantee that the
development of Perifosine and/or Contract Product will be successful, in whole
or in part, or that Zentaris' Patent Rights and Zentaris' Know-How will be
suitable for commercialization. Zentaris expressly disclaims any warranties or
conditions, express, implied, statutory or otherwise with respect to Zentaris'
Patent Rights and Zentaris' Know-How, including without limitation, any warranty
or merchantability of fitness for a particular purpose. 13.3 Under no
circumstances will either Party be liable to the other for any indirect or
consequential damages or loss of profits, whether based on contract or tort, or
arising under applicable law or otherwise. Zentaris' total liability under this
Agreement shall in no event exceed an amount equal to the total fees paid or
payable by AOI under Section 4 hereof. 13.4 Other than Miltefosine, Zentaris is
not currently developing an alklyphospholipid and will notify AOI if in the
future it does commence developing or acquire an alkylphospholipid and will keep
AOI aware of the development status of such product on a continuing basis.  In
the event that Zentaris, during the term of this Agreement, shall desire to
license such product (other than Miltefosine) within the Territory, Zentaris
shall, by way of written notice, give to AOI first opportunity to license the
same at a royalty to be mutually agreed upon, which royalty shall not be greater
than that which Zentaris' has offered to any other licensee. In order to
exercise such first opportunity, AOI shall inform Zentaris in writing within
four (4) weeks following AOI's receipt of Zentaris' written notice of whether it
is interested in licensing the product at the terms proposed by Zentaris and the
Parties shall enter into a binding licensing agreement regarding such product
within eight (8) weeks following AOI's receipt of the written notice by
Zentaris.



21

--------------------------------------------------------------------------------

14. Indemnifications and Insurance 14.1 Zentaris shall defend, indemnify and
hold AOI harmless against any Third Party claims, suits, actions, proceedings,
losses, liabilities, damages, costs and expenses (collectively "Claims and
Liabilities") arising from, related to, or attributable to:   (i) an allegation
that AOI's use of Zentaris' Patent Rights and/or Zentaris' Know-How in
accordance with the terms and conditions of this Agreement infringes any United
States, Canadian or Mexican patent, copyright, trademark, data exclusivity right
or trade secret right of any other person, firm, corporation or other entity;  
(ii) any breach of any of Zentaris' representations, warranties or covenants set
forth in this Agreement; and   (iii) any other negligent, willful or
intentionally wrongful act, error or omission on the part of Zentaris, or any
officer, director, employee, agent or representative of Zentaris.   Zentaris'
indemnification obligation under this Section 14.1 shall be subject to each of
the following conditions: (i) AOI shall furnish Zentaris with written notice of
any such Claims and Liabilities within thirty (30) days of the date on which AOI
receives notice thereof; (ii) subject to Zentaris confirming in writing that the
indemnity will apply to the relevant Claims and Liabilities, Zentaris shall be
solely responsible for the investigation, defense, settlement and discharge of
such Claims and Liabilities; and (iii) AOI shall at Zentaris’ cost furnish
Zentaris with all assistance reasonably requested by Zentaris in connection with
the investigation, defense, settlement and discharge of such Claims and
Liabilities. AOI's failure to comply with its obligations pursuant to this
Section 14.1 shall not constitute a breach of this Agreement or relieve Zentaris
of its indemnification obligations pursuant to this Section 14.1, except to the
extent, if any, that Zentaris' defense of the effective claim, action or
proceeding actually was materially impaired thereby. 14.2 In the event that it
is determined by any court of competent jurisdiction that AOI's use of Zentaris'
Patent Rights and/or Zentaris' Know-How in accordance with the terms and
conditions of this Agreement infringes, or Zentaris reasonably determines that
AOI's use of Zentaris' Patent Rights and/or Zentaris' Know-How is likely to
infringe, any United States, Canadian or Mexican patent, copyright, trademark,
data exclusivity right or trade secret right of any other person, firm,
corporation or other entity, Zentaris shall in consultation with AOI use
commercially reasonable efforts to: (i) procure at Zentaris'expense a license
from such other person, firm, corporation or other entity authorizing AOI to
continue to utilize Zentaris'Patent Rights; or (ii) modify Zentaris'Patent
Rights and/or Zentaris'Know-How, so as to render it non-infringing.  In the
event that neither of the foregoing alternatives is reasonably available or
commercially feasible, AOI may at its option either cease using Zentaris'Patent
Rights and/or Zentaris'Know-How for so long as and to the extent that
Zentaris'Patent Rights and/or Zentaris'Know-How are infringing the relevant
third party rights or terminate the rights and licenses granted to AOI solely
with respect to that country or those countries in which the infringement of
third party rights has occurred or is likely to occur.

22

--------------------------------------------------------------------------------

14.3 Zentaris' obligations under Sections 14.1 and 14.2 hereof shall not apply
to any allegations of infringement of the intellectual property rights of
another person, firm, corporation or other entity that would not have arisen but
for: (i) AOI's use of Zentaris Patent Rights and/or Zentaris' Know-How in
violation of the terms and conditions of this Agreement; (ii) any modification,
adaptation or application of Zentaris' Know-How made by AOI without the prior
authorization of Zentaris; or (iii) any combination of the Contract Products
with any other products, compounds or materials but only if the allegation of
infringement does not relate to Perifosine. 14.4 AOI shall defend, indemnify and
hold Zentaris harmless against any and all Claims and Liabilities in the
Territory arising from, related to, or attributable to:   (i) any claim,
including any product liability claim, by any third party with respect to any of
the Contract Products regardless of whether such claim is based on contract,
breach of warranty, any form of tort, strict liability, or otherwise;   (ii) any
allegation that any of the Contract Products fail to conform to the requirements
of any Applicable Laws and/or any applicable Regulatory Approvals, including,
but not limited to, the failure by AOI to obtain any required Regulatory
Approvals for the Contract Products;   (iii) any breach of any of AOI's
representations, warranties or covenants set forth in this Agreement; or   (iv)
any other negligent, willful or intentionally wrongful act, error or omission on
the part of AOI, or any officer, director, employee, agent or representative of
AOI. 14.5 AOI's indemnification obligation under Section 14.4 hereof shall be
subject to each of the following conditions: (i) Zentaris shall provide AOI with
written notice of any such Claim or Liability within thirty (30) days after
Zentaris receives notice of such Claim or Liability; (ii) subject to AOI
confirming in writing that the indemnity will apply to the relevant Claim or
Liability, AOI shall be solely responsible for the investigation, defense,
settlement and discharge of such Claim or Liability; and (iii) Zentaris shall at
AOI's cost furnish AOI with all assistance reasonably requested by AOI in
connection with the investigation, defense, settlement and discharge of such
Claim or Liability. Zentaris' failure to comply with its obligations pursuant to
this Section 14.5 shall not constitute a breach of this Agreement or relieve AOI
of its indemnification obligations pursuant to this Section 14.5, except to the
extent, if any, that AOI's defense of the effective claim, action or proceeding
actually was materially impaired thereby. 14.6 AOI shall, at its sole cost and
expense, obtain no later than the date of First Commercial Sale of the Contract
Products in any country within the Territory, and shall maintain in full force
and effect during the continuance of this Agreement and thereafter in accordance
with Section 14.8 hereof, commercial general liability insurance, which shall
provide both (i) product liability coverage, and (ii) contractual liability
coverage which complies with any applicable law in the countries of the
Territory and with coverage amounting to not less than Five Million US Dollars
(US$5,000,000) per incident and Ten Million US Dollars (US$10,000,000) annual
aggregate. AOI hereby specifically acknowledges and agrees that the insurance
coverage limits set forth in this Section 14.6 shall not be construed to create
any limit on AOI's liability hereunder and/or indemnification obligation under
Section 14.4 hereof.

23

--------------------------------------------------------------------------------

14.7 AOI shall if possible and if any additional expense is involved, subject to
reaching agreement with Zentaris'as to which party shall bear the costs thereof
cause Zentaris and Zentaris' licensors to be named as additional insured under
AOI's commercial general liability insurance policies under Section 14.6 hereof.
Each such commercial general liability insurance policy obtained and maintained
by AOI under Section 14.6 shall provide for at least thirty (30) days written
notice to Zentaris and Zentaris' licensors prior to cancellation, non-renewal or
material change in such insurance policy. In the event of cancellation or
non-renewal of any such commercial general liability insurance policy, AOI
shall, at its sole cost and expense, obtain replacement insurance coverage, in
accordance with the requirements of Section 14.6 hereof, prior to the effective
date of such cancellation or non-renewal. 14.8 AOI's indemnification obligation
under Sections 14.4 and 14.5 hereof, Zentaris'indemnification obligations under
Sections 14.1 and 14.2 hereof, and AOI's obligation to maintain commercial
general liability insurance under Section 14.6 hereof, shall survive the
expiration or termination of this Agreement for any reason whatsoever for a
period of fifteen (15) years after the date of expiration or termination hereof.
15. Term and Termination 15.1 This Agreement shall enter into effect on the
Effective Date hereof, and shall remain in full force and effect for a period of
ten (10) years from the First Commercial Sale of the Contract Products in any
country within the Territory or as long as any Contract Product is covered by a
Valid Claim of any one of the Zentaris' Patent Rights falling under Section 1.24
(a) above in the Territory, whichever term is longer. 15.2 AOI may, at its
option, terminate this Agreement with respect to a country in the Territory or
as to the entire Agreementat any time and with immediate effect by giving
written notice to Zentaris. In case of termination of this Agreement by AOI
prior to the payment under Section 4.1 (ii), AOI shall pay to Zentaris an exit
fee of [*** ******* ***** ********]  US Dollars (US$ [*******]). Upon
termination, AOI shall promptly:   (i) cease developing, having developed,
using, having used, commercializing, having commercialized, manufacturing,
having manufacture making, having made, marketing, distributing and selling
Perifosine and the Contract Products; and    

____________________
 * Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.

24

--------------------------------------------------------------------------------

  (ii) make payment of any accrued amounts owing under Section 4 of this
Agreement.  For the sake of clarity, amounts will be deemed accrued only on or
after the date a milestone payment is due to be paid or in the case of royalties
on the date a sale is recorded.  However, the payment obligations set forth
under Section 4.1 remain unaffected by any termination by AOI. 15.3 In the event
that either party to this Agreement (the "breaching party") commits a material
breach or default of any of its obligations hereunder - such material breach to
include but not be limited to a breach of the obligations under Section 3.1
above and the failure to comply with the time frames (as may be revised from
time to time by written mutual agreement) set forth in the development plan as
set forth under Section 5 above - the other party hereto (the "non-breaching
party") may give the breaching party written notice of such material breach or
default, and shall request that such material breach or default be cured as soon
as reasonably practicable. In the event that the breaching party fails to cure
such breach or default within ninety (90) days after the date of the
non-breaching party's notice thereof, the non-breaching party may terminate this
Agreement by giving written notice of termination to the breaching party.
Termination of this Agreement in accordance with this Section 15.3 shall not
affect or impair the non-breaching party's right to pursue any legal remedy,
including, but not limited to, the right to recover damages, for any harm
suffered or incurred by the non-breaching party as a result of such breach or
default. 15.4 In addition to the termination rights provided for in Sections
15.2 and 15.3 hereof, each Party shall have the right to terminate this
Agreement, immediately by giving written notice of termination to the other
Party, if the other Party files a voluntary petition, or if an involuntary
petition is granted and appeal proceedings are not commenced within a period of
seven (7) days from the date of such petition under the bankruptcy provisions of
Applicable Law in respect of the other Party, or the other Party is declared
insolvent by a judicial body, undergoes voluntary or involuntary dissolution, or
makes an assignment for the benefit of its creditors or suffers the appointment
of a receiver or trustee over all, or substantially all, of its assets or
properties. 15.5 Except as set out in Section 15.10 hereof, immediately upon the
expiration or termination of this Agreement for any reason whatsoever, AOI shall
cease all manufacture, production, distribution, marketing and sale of the
Contract Products under the licenses granted hereunder; provided, however, that,
if this Agreement is terminated for any reason other than a breach or default
hereunder by AOI, AOI shall have the right to distribute and sell its existing
inventory of the Contract Products for a period of not more than one hundred and
twenty (120) days following the date of expiration or termination hereof,
subject to AOI's continuing obligation to pay royalties with respect to the Net
Sales derived from the distribution and sale of such existing inventory of the
Contract Products, in accordance with the requirements of Section 4.6 hereof.
15.6 Termination or expiration of this Agreement for any reason whatsoever shall
not affect Sections 1, 4 (in relation only to outstanding payments as at
termination or expiry and in relation to payments under Sections 15.5, 15.9 and
15.10), 12, 13, 14, 15 and 16, which shall continue in full force and effect.

25

--------------------------------------------------------------------------------

15.7 Regardless of any termination of this Agreement, Section 7.2 and 7.3 shall
survive. 15.8 In the event of termination of this Agreement by Zentaris pursuant
to Sections 15.3 or 15.4 or in the event of termination of this Agreement by AOI
pursuant to Section 15.2, Zentaris shall have the right to use all the
Development Data in the Field and in the Territory and to demand from AOI the
transfer of Regulatory Approvals for the territory concerned to Zentaris or a
person or company named by Zentaris as well as the re-assignment of the CRADA
within a period of one (1) month after the termination date. If, in this case
Regulatory Approvals have not been obtained by AOI, Zentaris may claim from AOI
that AOI transfers to Zentaris the status of an applicant for the Regulatory
Approvals and notifies the competent regulatory authority thereof and supplies
Zentaris with all documents already prepared by AOI for the filing of
applications for Regulatory Approvals. 15.9 In the event of termination of this
Agreement by AOI pursuant to Section 15.3 or Section 15.4 then (i) the license
rights contained in Section 2.1 shall continue in full force and effect (ii)
AOI's obligations under Sections 3, 4.2, 5, 6, 7, and 8 hereof shall terminate
and (iii) from the date of such termination AOI shall still be obligated under
Section 4.4 but the royalty rates set out in Section 4.4 will be reduced by
fifty percent (50%). 15.10 In the event of a refusal by the competent government
agencies of any country within the Territory to issue any required Regulatory
Approvals to AOI for the manufacture, production, distribution, marketing, sale
and/or use of the Contract Products within that country, the Parties shall meet
to reassess the development plan and set forth appropriate time periods to meet
additional clinical studies or other requirements set by the government agency
to be necessary for Regulatory Approval. If the refusal by the government
agencies is subject to a permanent denial (without the right to appeal or
produce additional data to support approval), Zentaris shall have the right to
remove that country from the Territory by furnishing written notice thereof to
AOI, at any time after Zentaris' receipt of AOI's written notice under this
Section 15.10 of the occurrence of such refusal.  16. General Provisions 16.1
Assignment
Subject to the other terms of this Agreement, neither Party shall have the right
or the power to assign any of its rights, or delegate the performance of any of
its obligations under this Agreement, without the prior written authorization of
the other Party, such written authorization not to be unreasonably withheld or
delayed; provided, however, that the prior written authorization of the other
Party shall not be required for a Party to assign any of its rights, or delegate
the performance of any of its obligations hereunder to an Affiliate or an
acquirer of all or substantially all of the assets of the company.  Any
permitted assignment or delegation hereunder by either Party, whether to an
Affiliate or an acquirer pursuant to this Section 16.1 or pursuant to the prior
written authorization of the other Party, shall not relieve such Party of any of
its obligations under this Agreement, including, but not limited to, the Party's
obligation to make royalty payments with respect to any and all Net Sales
derived by any of the Party's assignees or sublicensee from the distribution,
marketing and sale of any of the Contract Products.

26

--------------------------------------------------------------------------------

16.2 Force Majeure
Neither party shall be liable for any failure to perform, or any delay in the
performance of, any of its obligations under this Agreement to the extent, but
only to the extent, that such party's performance is prevented by the occurrence
of an event of force majeure. For purposes of this Section 16.2, an event of
force majeure shall mean and include, war, civil war, insurrection, rebellion,
civil unrest, fire, flood, earthquake, adverse weather conditions, strike,
lockout, labor unrest, unavailability of supplies, materials or transportation,
acts of the public enemy, acts of terrorism, acts of government authorities
(including, but not limited to, the refusal of the competent government agencies
to issue required Regulatory Approvals), and, in general, any other cause or
condition beyond the reasonable control of the party whose performance is
affected thereby. In the event that a party's performance is affected by the
occurrence of any event of force majeure, that party shall furnish immediate
written notice thereof to the other party hereto. 16.3 Notices
All notices, reports and other communications between the parties under this
Agreement shall be sent by registered airmail, postage prepaid and return
receipt requested, by international air courier, or by facsimile, with a
confirmation copy sent by registered airmail or international air courier,
addressed as follows:

To:       Zentaris                                                Zentaris AG
                                                                        D-60314
Frankfurt/Main
                                                                        Germany
                                                                       
Attention: Professor Engel
                                                                       
Facsimile: 004969426023444

To:       AOI                                                     AOI Pharma
                                                                        750
Lexington Ave.  26th Floor
                                                                        New
York, NY 10022
                                                                        USA
                                                                       
Attention: Michael S. Weiss
                                                                       
Facsimile: 212-531-5961

All notices, reports and other communications given in accordance with this
Section 16.3 shall be deemed received: (i) if sent by registered air mail, five
(5) days after the date of mailing; (ii) if sent by international air courier,
two (2) days after the date of dispatch; and (iii) if sent by facsimile,
twenty-four (24) hours after the time of transmission.

16.4 Governing Law
This Agreement shall be governed by, and interpreted in accordance with the laws
of Switzerland, without reference to conflicts of laws principles. The United
Nations Conventions on Contracts for the International Sale of Goods shall not
be applicable to this Agreement. The validity of the intellectual property
rights shall be subject to an evaluation under the law of the country in which
the intellectual property rights were applied for or have been issued. 16.5
Dispute Resolution
Any dispute relating to the validity, performance, construction or
interpretation of this Agreement, which cannot be resolved amicably between the
parties, shall be submitted to binding arbitration, to be held in Geneva,
Switzerland, in accordance with the WIPO arbitration rules. The decision of the
arbitrators in any arbitration proceeding between the parties under this Section
16.5 shall be: (i) in writing, stating the reasons therefore; (ii) based solely
on the terms and conditions of this Agreement, as interpreted in accordance with
the laws of Switzerland; (iii) final and binding upon the parties hereto; and
(iv) enforceable in any court of competent jurisdiction. Notwithstanding the
provisions of this Section 16.5, each Party shall have the right to seek
preliminary and permanent injunctive relief in any court of competent
jurisdiction, in accordance with Applicable Law, in order to prevent or enjoin
any misappropriation, misuse, unauthorized disclosure or infringement of any of
Zentaris' Patent Rights and/or the Confidential Information of either Party.

27

--------------------------------------------------------------------------------

16.6 Severability
If any provision of this Agreement is determined by any court or administrative
tribunal of competent jurisdiction to be invalid or unenforceable under
Applicable Law, the parties shall negotiate in good faith a replacement
provision that is commercially equivalent, to the maximum extent permitted by
Applicable Law, to such invalid or unenforceable provision. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of the other provisions of this Agreement. 16.7
Entire Agreement and Amendments
This Agreement, together with all Exhibits attached hereto, constitutes the
entire agreement between the parties, and supersedes all prior agreements,
understandings and communications between the parties, with respect to the
subject matter hereof. No modification or amendment of this Agreement shall be
binding upon the parties unless in writing and executed by the duly authorized
representative of each of the parties; this shall also apply to any change of
this clause. 16.8 Waivers
The failure by either party hereto to assert any of its rights hereunder,
including, but not limited to, the right to terminate this Agreement due to a
breach or default by the other party hereto, shall not be deemed to constitute a
waiver by that party of its right thereafter to enforce each and every provision
of this Agreement in accordance with its terms.

            IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed this  18th day of September, 2002, by their duly authorized
representatives.

Zentaris 

 

By:       /s/ Authorized Signatory           
Name:                                                 
Title:     Chief Executive Officer  

AOI

 

By:       /s/ Michael S. Weiss                  
Name:  Michael S. Weiss                     
Title:     Chairman                                 